In an action to recover damages for wrongful termination of employment, the defendant St. Charles Educational & Therapeutic Center appeals from so much of an order *386of the Supreme Court, Suffolk County (Seidell, J.), dated January 18, 1996, as denied that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant St. Charles Educational & Therapeutic Center is granted.
Absent an agreement establishing a fixed duration or a limitation by express agreement, employment by a private employer is presumed to be at will and terminable by either party at any time (see, Sabetay v Sterling Drug, 69 NY2d 329; Murphy v American Home Prods. Corp., 58 NY2d 293, 304-305; Paolucci v Adult Retardates Ctr., 182 AD2d 681). Mangano, P. J., O’Brien, Pizzuto and Goldstein, JJ., concur.